Citation Nr: 1825208	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-25 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fractured sternum, characterized as costochondritis.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle/foot disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a stomach disability.

9.  Entitlement to service connection for leg numbness.

10. Entitlement to service connection for a heart disability.

11. Entitlement to service connection for a psychiatric disability, to include depression and anxiety, to include as secondary to service-connected residuals of a fractured sternum, characterized as costochondritis.

12. Entitlement to an initial compensable rating for residuals of a fractured sternum, characterized as costochondritis .

13. Entitlement to a total disability based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  A thoracic spine disability did not have its onset during service, was not caused or aggravated by a service-connected disability, and it did not manifest within one year of service discharge.
2.  The Veteran has not had a disability of the left shoulder at any time during the appeal period.

3.  The Veteran's current left knee disability did not manifest until many years after service, and is not shown to be causally related to service.

4.  The Veteran's current left ankle disability is not causally related to service.

5.  The current right ankle/foot disability did not manifest until many years after service, and is not shown to be causally related to service.

6.  The Veteran has not had a disability of the eyes at any time during the appeal period; and the refractive error is not shown to have been subjected to superimposed disease or injury in service.

7.  The Veteran's current sleep apnea is not shown to be related to his military service.

8.  The Veteran has not had a stomach disability at any time during the appeal period.

9.  The Veteran has not had a disability manifested as left leg numbness at any time during the appeal period.

10.  A heart disability did not have its onset during service, and it did not manifest within one year of service discharge.

11.  The Veteran's psychiatric disability is not shown to be causally related to service.

12.  The Veteran's costochondritis was manifested by no worse than slight impairment is manifested by no worse than slight impairment of the muscles of respiration, there is no functional loss due to muscle damage, no cardinal signs or symptoms of muscle disability, and no atrophy or impairment of function.
13.  The preponderance of the evidence does not indicate the Veteran has been unable to engage in substantially gainful employment due to his service-connected sternal disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a thoracic spine disability, to include as secondary to residuals of a fractured sternum, characterized as costochondritis, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for an award of service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an award of service connection for left knee disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an award of service connection for left ankle disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for an award of service connection for right ankle/foot disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for an award of service connection for eye disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for an award of service connection for sleep apnea are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for an award of service connection for a stomach disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  The criteria for an award of service connection for a leg numbness are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

10.  The criteria for an award of service connection for a heart disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

11.  The criteria for an award of service connection for a psychiatric disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)

12.  A compensable disability rating is not warranted for costochondritis.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (Code) 5321 (2017).

13.  The criteria are not met for a TDIU.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The Board notes, however, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Thoracic spine

The Veteran contends that he has a thoracic spine disability due to his military service or as secondary to his service-connected sternum disability.

The service treatment records (STRs) notes that in January 1980, the Veteran reported back pain after falling and landing on his coccyx.  He was diagnosed with back pain, rule out fracture at that time.  The treatment records from VA Medical Center (VAMC) Dayton beginning May 2010 to February 2011 showed that he had multiple reports of back pain.  Treatment records from McArthur Chiropractic Center dated June 4, 2010, demonstrated that the Veteran reported mid-thoracic and lower back pain.

On December 2010 VA examination, the Veteran reported a burning pain in the thoracic spine region since service.  He indicated that the pain is constant and rates as 4-5/10.  He also notes sharp low back pain that is fairly constant.  He reported symptoms of pain, stiffness, weakness, and fatigability.  He does not require any assistive devices.  He reported flare-ups that consist of an increase in low back pain.  Range of motion was within normal limits.  No objective evidence of painful motion was noted.  Repetitive testing did not cause any additional limitation of motion or symptoms.  There were no intervertebral disc syndrome (IVDS) causing incapacitating episodes.  X-ray findings showed normal lumbar spine.  There was minimal degenerative spurring at T11-12 of the thoracic spine.  The examiner diagnosed degenerative spurring, thoracic spine and opined that it is not likely that the thoracolumbar spine condition is related to the events described in the STRs.  Furthermore, the examiner indicated that the service-connected sternum disability did not cause or aggravate the back disability.  The examiner reasoned that the degenerative changes of the thoracic spine are not uncommonly seen with age progression.  

Based on the foregoing, the Board finds that service connection for a thoracic spine disability is not warranted in this case.  The record indicates that the Veteran has a diagnosis of degenerative spurring dating from approximately 2010.  The service records do not indicate the presence of a chronic back disability in service, nor is there any indication of back arthritis within one year of active service.  In addition, the examiner that has looked at the question has opined that the thoracic spine disability was not due to service or caused or aggravated by the service-connected sternum disability.  There is no contrary opinion of record.

The Veteran has contended on his own behalf that his thoracic spine disability is related to service or casually related to his service-connected sternum disability.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the United States Court of Appeals for Veterans Affairs (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether thoracic spine disability is related to military service or a service-connected disability is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the evidence does not indicate the presence of back arthritis until many years after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee

The Veteran contends that his left knee disability is due to his military service.

The STRs document that on November 26, 1979, the Veteran reported a direct blow to the knee that occurred several days prior.  A contusion of the left knee was diagnosed.  

Treatment records from Crystal Clear Imaging dated May 31, 2006, showed that the Veteran reported knee pain.  MRI findings showed no evidence of a meniscal tear. Crystal Clear Imaging diagnosed a slight contusion injury of the weight bearing medial condyle.

During the March 2010 VA examination, the Veteran reported knee weakness, however not much pain present, except with weather changes.  He indicated that he takes medication as treatment with a fair response.  Range of motion was unremarkable.  There was no recurrent subluxation or lateral instability of the left knee.  X-ray findings showed no abnormalities.  The examiner diagnosed left knee arthralgia and opined that it is less likely as not that the left knee condition is related to the events described in the STRs.  The examiner reasoned that the Veteran had a contusion to his left knee as the result of a direct blow to the knee.  He indicated that the incident occurred in November 1979 and this was the only documentation showing him being seen for a left knee condition.  The examiner stated there was an MRI in 2006 with similar findings.  He stated that there is no documentation as to whether or not there had been a re-injury to the left knee.  The X-ray at the time of the examination had negative findings.  He indicated that prior to the MRI in 2006, there are no records showing that the Veteran had been seen or treated for a left knee condition between November 1979 and May 2006.

As noted, the Veteran currently has a left knee disability, satisfying the current disability requirement for service connection. 

Further, the STRs document an in-service left knee injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the current left knee disability is related to the in-service left knee injury.  The VA examiner essentially noted that there is no indication the Veteran's current left knee disability is related to the one left knee injury sustained in service, and there was no noted complaints or treatment until 2006, several years post service.  The Veteran claims his current left knee disability is related to service; however, he is not competent to determine that a single left knee injury sustained in service several years prior to post-service formal treatment is the cause of the left knee disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements.  The Board finds that the most probative evidence of record shows that there is no nexus between the in-service event and the current left knee disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that although there is documentation of in-service left knee injury, there is less likely than not a nexus between the injury and the Veteran's current left knee disability.  Accordingly, the claim for service connection for a left knee disability is denied.

Left ankle

The Veteran contends that his current left ankle disability is due to his military service.

The STRs document he was seen several times from September 1980 to March 1981, for multiple reports of left ankle pain.  A left ankle sprain was diagnosed.  During the May 1981 separation examination, he reported that he was in good health and clinical evaluation of the lower extremities, to include the feet was normal.

During the March 2010 VA examination the Veteran reported intermittent problems with pain in the ankle with certain positions, but overall, the ankle is not bad.  He reported symptoms to include pain, instability, weakness, and episodes of flare-ups with increased activity.  His left ankle range of motion was unremarkable.  There was no evidence of painful motion.  Repetitive testing did not cause any limitation of motion or produce any symptoms.  X-ray findings showed no abnormalities.  The examiner did not provide a diagnosis, as he indicated that the left ankle was normal. 

The evidence reveals several in-service left ankle complaints with subsequent diagnosis of left ankle sprain.  Currently, the Veteran complains of left ankle pain with instability, weakness, and episodes of flare-ups with increased activity.  The Board observes that he is competent to report left ankle symptomatology and that such causes functional impairment, especially with his reported increased activity.  

The Board finds, however, there is no probative medical evidence that the current left ankle condition is related to the in-service left ankle complaints.  The VA examiner essentially noted that the examination was normal, and no opinion was provided.  The Veteran claims his current left ankle disability is related to service; however, he is not competent to determine that left ankle sprain sustained in service several years prior to post-service complaints is the cause of the left ankle disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements.  The Board finds that the most probative evidence of record shows that there is no nexus between the in-service event and the current left ankle disability, and therefore the nexus requirement for service connection is not met.

Left shoulder, eye, stomach, leg numbness

The Veteran contends that these disabilities are due to his military service.

Left shoulder

The STRs show that the Veteran's left shoulder was examined in April 1981 for a possible fracture, however X-rays showed a normal left shoulder.  During May 1981 separation examination, clinical evaluation of the upper extremities was normal.

During the March 2010 VA examination, results show that the Veteran denied any complaints related to his left shoulder.  Physical examination was unremarkable.  As he had no complaints related to the left shoulder, and no diagnosis was provided.

Eye

The STRs reveal that in June 1980 the Veteran complained of a loss of peripheral vision for the past 1-2 weeks.  The diagnosis provided was episode of decreased peripheral vision.  During the May 1981 separation examination, clinical evaluation of the eyes was normal.  

During the January 2010 VA examination, the Veteran denied any general eye symptoms to include pain, redness, swelling, or discharge.  He also denied any visual symptoms to include distorted or enlarged images.  He denied any history of surgery or ocular trauma.  Examination results showed that the Veteran's best-corrected visual acuity in his eyes bilaterally was 20/20.  There was no diplopia shown.  Visual fields were full and normal bilaterally.  The examiner diagnosed bilateral refractive error, presbyopia with ocular health intact.  The examiner further indicated that no ocular conditions are present that are likely associated with the history of sporadic peripheral vision loss shown in service.

Stomach

The STRs show that the Veteran had complaints of vomiting in May 1977.  He was diagnosed with gastroenteritis.  The STRs show that he complained of stomach pains in April 1981.  Examination was positive for epigastric tenderness.  A diagnosis of gastritis was provided.  During the May 1981 separation examination, the Veteran reported that he was in good health.  Clinical evaluation of the gastrointestinal system was normal.

Post-service treatment records show no complaints of or treatment for a stomach disability.

Leg numbness

The STRs are silent for any condition relating to a loss of motor skills, leg numbness, or falling.  As noted, on May 1981 separation examination, clinical evaluation of the lower extremities was normal.

During the December 2010 VA examination the Veteran reported that he experiences numbness in both thighs that waxes and wanes, but is fairly constant.  He indicated that this occurs both with and without back pain.  He stated that the numbness and tingling extends to the proximal thigh regions bilaterally.  The Veteran denied any treatment for this condition.  Examination results show that the large and small nerves of the lower extremities were intact.  No muscle wasting or atrophy was identified on examination.  No joints are affected.  

The Board observes that an electromyography consult was scheduled on February 8, 2011 to evaluate the claimed condition, however he failed to report for this examination.

With regards to the claimed disabilities, the question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left shoulder, eye, stomach, and leg numbness disabilities, as he has not had any diagnoses of such disabilities at any point during the appeal which have been attributed to an event, injury, or disease in service.

Thus, the Board finds that the competent and probative medical evidence is against these claims.

Further, regarding the eye disability, the Board observes that refractive error has been documented.  Notably, refractive errors of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

The Board recognizes that service connection may be granted in limited circumstances for superimposed disability on a refractive error or developmental defect.  The Board finds however that there is no evidence of an acute eye injury or superimposed disease shown in service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Accordingly, because refractive errors are excluded from the definition of a disease for which service connection may be granted, the claim for service connection for any refractive errors must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.

Right ankle/foot

The Veteran contends that his current right ankle/foot disability is due to his military service.

The STRs document that in October 1979, the Veteran reported a trauma to the top of the right foot while playing football.  Right foot trauma was diagnosed.  

During the March 2010 VA examination, the Veteran reported intermittent aching, weakness, and swelling.  He reports that he has had recurrent sprains since his service.  He reports symptoms to include pain, instability, and weakness.  He reported that he experiences episodes of flare-ups that occur with over-activity. Right ankle range of motion was unremarkable with no evidence of painful motion. Repetitive testing did not cause any limitation of motion or produce symptoms.  X-ray findings showed a small hypertrophic spur on the plantar aspect of the Os calcis.  The examiner diagnosed a right ankle spur and opined that it is less likely as not that the current right ankle/foot condition is related to the events described in the STRs.  The examiner reasoned that an injury to the top of the right foot would not cause a bone spur on the plantar aspect of the heel.

As noted, the Veteran currently has a right ankle/foot disability, satisfying the current disability requirement for service connection. 

Further, the STRs document an in-service right foot injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative evidence that the current right ankle/foot disability is related to the in-service right foot injury.  The VA examiner essentially noted that there is no indication the Veteran's current right foot disability is related to the one right foot injury sustained in service.  The Veteran claims his current right ankle/foot disability is related to service; however, he is not competent to determine that a single right foot injury sustained in service several years prior to post-service documentation of the current right foot disability is the cause of the ankle disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board affords little probative value to his statements.  The Board finds that the most probative evidence of record shows that there is no nexus between the in-service event and the current right ankle/foot disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that although there is documentation of in-service right ankle/foot trauma/injury, there is less likely than not a nexus between the injury and the Veteran's current right ankle/foot disability.  Accordingly, the claim for service connection for a right ankle/foot disability is denied.

Obstructive sleep apnea

The Veteran contends that his current sleep apnea is related to military service.

The STRs show no complaints of or treatment for any sleep difficulty.  During the May 1981 separation examination, the Veteran denied any breathing difficulties or problems with sleeping. 

A VA respiratory examination was scheduled for the Veteran in December 2010 to evaluate his claimed condition, however the Veteran indicated that he was not interested in having the evaluation.  A review of the records from VAMC Dayton show that the Veteran was diagnosed with sleep apnea around June 2010, however no evidence has been received showing a relationship between this condition and military service, or any service-connected condition.

Given the evidence of record, the Board finds that service connection for a sleep disorder is not warranted.  Initially, the record does not show, nor does the Veteran contend that his sleep disorders began in service.  Rather, as per the June 2010 VAMC treatment record, the sleep disorder began around 2010, approximately 29 years after military service.  Furthermore, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea is not warranted.

Heart disability

The Veteran contends that his current heart disability is related to his military service. 

As to the first element of service connection, current disability, the record indicates that the Veteran has a diagnosis of atrial fibrillation.  See 2010 VA treatment records.  Therefore, this element is met. 

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that the preponderance of the evidence is against finding that the Veteran's heart disability was incurred or aggravated during service.  The objective medical evidence of record fully supports that conclusion.

The review of the STRs document no evidence of chronic complaints, treatment or diagnosis related to a heart disability while on active duty.  During the May 1981 separation examination, the Veteran reported that he was in good health.  Clinical evaluation of the heart was normal.  It is important to note that the first episode of atrial fibrillation documented in the records was in 2010. 

The Board acknowledges the Veteran's statements regarding his heart disability.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all of his statements regarding symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has a heart disability and whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his heart disability and his military service. 

The Veteran, however, has not provided details alleging any in-service event or diagnosis that could be related to his heart disability.  As discussed above, the STRs do not support an onset of his disability during service.  In fact, he was not diagnosed until nearly 30 years after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions that he may make as to onset during service with subsequent continuity of are not supported by the objective evidence of record. 

The objective medical evidence ultimately outweighs the Veteran's lay contentions that his disability is related to service.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the heart disability is causally related to his service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. §5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, service connection for a heart disability is denied.

Psychiatric disability

The Veteran contends that his psychiatric disability is due to his military service.  The Board observes that the record also raises that the depression is due to the service-connected sternum disability.

The STRs show that he was seen during service in 1979 for complaints of trouble sleeping, depression or excessive worry, and nervous trouble.  These complaints were related to stress cause by his involvement in divorce proceedings at that time.  On the May 1981 separation examination, the Veteran reported that he was in good health, and clinical evaluation documented he was psychiatrically normal.  Post-service treatment records from VAMC Dayton show that he is diagnosed with depressive disorder, but such is the result of current stressful situations including a business failure and bankruptcy, and there is no indication that the depressive symptoms were incurred in or are otherwise related to military service or any service-connected condition. 

During the November 2010 VA psychological examination, the examiner opined that the Veteran's depressive disorder, not otherwise specified is less likely as not caused by or a result of his military service as he did not receive treatment for a chronic mental disorder while in the service and the reported symptoms were related to personal issues.  The VA examiner further noted that, although the Veteran is focused on his sternal injury with costochondritis, he reported numerous psychosocial stressors in his life that are consuming him, including increased medical problems and sleep apnea which has caused chronic sleep disruption and low energy for years. 

In an October 2012 private report from Dr. A.F., depressive disorder was diagnosed.  Dr. A.F. indicated that the Veteran's depression is caused by the Veteran's worsening service connected disabilities.  

Although the Veteran has a current diagnosis of depressive disorder, the evidence fails to show that the disorder is related to events during his military service or secondary to his service-connected disability.  Indeed, there are no chronic psychiatric symptoms or disorders shown in service.  The STRs document the complaints the Veteran reported were acute and due to his divorce.  There was no chronic psychiatric disorder noted on the Veteran's separation examination.  Further, the post service records document the Veteran's psychiatric disability is related to failed business deals as well as bankruptcy. 

Moreover, the requirement of a nexus between the current psychiatric disorder and service is not supported by the VA examination report of record.  The November 2010 VA examiner diagnosed a psychiatric disability and opined that the condition was not related to service, reasoning that the evidence fails to show a chronic psychiatric disorder of service origin. 

The Board finds that the November 2010 VA medical opinion probative as it was predicated upon a review of the Veteran's claims file and contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Again, although the Veteran is competent to report the symptoms of his psychiatric condition and has asserted that his current symptoms are related to service or secondary to his service-connected disability, he does not have the required medical expertise to link his disability to service.  The Board affords the November 2010 VA medical opinion much more probative weight, because the examiner is a medical professional who took into consideration the complete record and provided a reasoned medical explanation for the conclusion. 

As there is no contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the current psychiatric disorder is related to his military service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  

Relevant to whether or not the depression is secondary to the service-connected sternum disability.  As noted, the October 2012 private examiner report suggests a nexus between the Veteran's service-connected disability and the depression.  Although Dr. A.F. discusses only the Veteran's sternal injury, there is mention of further medical problems.  The Veteran's VA treatment record documents several medical issues which include sleep apnea, atrial fibrillation with cardiomyopathy, hypertension, diverticulitis of the colon, and chronic pain syndrome of unknown origin.  Although Dr. A.F. opines that the depressive disorder is due to service connected disabilities, the only service connected condition is the known costochondritis due to the Veteran's sternal injury which is a slight condition evaluated as noncompensable.  As such, very little probative value can be assigned to this psychological report which the Board finds vague and rather limited in supporting findings or rationale.  In other words, there is no probative evidence to support a finding that the Veteran's depressive disorder was caused or aggravated by his service-connected costochondritis.  Service connection for an acquired psychiatric disorder is denied.  

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran was awarded service connection for costochondritis, claimed as fractured sternum in the April 2011 rating decision.  The costochondritis, claimed as a fractured sternum, is currently evaluated as noncompensable by analogy under Code 5399-5321.  38 C.F.R. § 4.73.  Chest pain is not specifically listed in the Rating Schedule.  An unlisted condition may be rated under the Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.

In this case, the Veteran's service-connected costochondritis has been rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  For slight injury, a noncompensable rating is assigned.  A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Code 5321.

For VA rating purposes, the primary signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  

Muscle disability is considered to be slight if it was a simple wound of muscle without debridement or infection.  The history of a slight muscle disability should include service department record of a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  The objective signs of slight disability include minimal scars; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it results from a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound; consistent complaints of the cardinal signs and symptoms of muscle disability as noted above; and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups; the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

If present, the following are also signs of severe muscle disability:  (1) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

During the March 2010 VA examination, the Veteran reported constant pain in the right sternum that ranges from 8-10/10.  He reported that the sternum will pop and change positions, which requires him to pop it back into place.  He stated that when the pain is severe it will immobilize him.  The Veteran stated that he takes Tylenol as treatment with a fair response.  On examination there was no tenderness with palpation.  Chest X-rays were negative.  The examiner diagnosed costochondritis and opined that the condition is a result of the treatment shown in service.  The examiner further indicated that the condition causes sternal pain but no compromise of respiratory function.

The Veteran was afforded another VA examination in April 2016.  The physical examination was unremarkable.  The examiner indicated "the original diagnosis appears to be correct; however after 35 years post injury it appears less likely that the [Veteran] will still continue to have symptoms due to costochondritis."  The examiner continued there is no radiological objective report of sternal fracture found in service.  The examiner referenced the current cardiac issues and provided it is difficult to differentiate the chest pain from cardiac origin and costochondritis.  The plain x-rays of the sternum were unremarkable.  The examiner opined, "based on the available information it appears less likely than not that the [Veteran's] chest pain is due to the costochondritis caused by the injury he sustained 35 years ago."

After a review of all of the evidence, the Board finds that a compensable rating is not warranted for the Veteran's sternal disability during any period under consideration under Code 5321.  In this regard, the evidence demonstrates that his symptoms are no greater than slight.  The March 2010 VA examination report noted that the Veteran experienced sternal pain; however there was no compromise with respiratory function.  Moreover, the April 2016 VA examination report was unremarkable.  In that the wound was not a through and through injury and there were no associated bone, nerve, vascular or tendon injuries and no current symptoms such as pain, decreased coordination or weakness although the Veteran had increased fatigability, uncertainty of movement, and sensitivity along the incision and restricted movement.  Additionally, the examiner recorded muscle strength of 5 and no tissue loss.  The Veteran had had no treatment for the disability since service.  Moreover, there were no signs of muscle atrophy as well as no X-ray evidence of fractured sternum.  Finally there was no indication that the Veteran experienced loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement due to the thoracic muscle group injury.  

The Board has also considered the Veteran's contentions that his symptoms are more disabling than his currently evaluated noncompensable percent rating.  As noted above, the Board acknowledges that the evidence shows that the Veteran has chest pain.  However, as explained, the VA examination reports are unremarkable.  Further, the April 2016 report documents that the chest pain is not related to the sternum disability.  Although the Veteran is competent to testify as to his symptoms, the examiners took account of these symptoms, and the resulting examination reports do not warrant a higher rating under the applicable diagnostic code.
 
Thus, based on the evidence of record, the Board finds that the Veteran's sternum disability most nearly approximate "slight" under the criteria of Code 5321 for thoracic and respiratory muscle injuries.  As such, the claim for a compensable rating is denied.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Board notes, however, the rating on appeal also denied the Veteran's TDIU claim.  

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to a service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is currently in receipt of service connection for a sternum disability, rated as noncompensable.  His combined disability rating is 0 percent.  Consequently, he is not eligible for a TDIU on a schedular basis.  Therefore, the only question before the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

After careful review of the evidence, the Board finds that the Veteran's service-connected sternum disability has not rendered him unemployable at any point during the appeal period.

During the April 2016 VA examination, the examiner indicated that the Veteran's sternum disability did not impact his ability to work, such as resulting in inability to keep up with work requirements.

Upon review, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected sternum disability.  Although the Veteran does demonstrate/endorse some impairment related to his service-connected disability-as reflected in the assigned 0 percent rating-the evidence shows that the impairment is more nearly approximated as mild.  

In sum, the most probative evidence establishes that the service-connected sternum disability does not render him unemployable.  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990).


ORDER

Service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fractured sternum, characterized as costochondritis is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle/foot disability is denied.

Service connection for an eye disability is denied.

Service connection for sleep apnea is denied.

Service connection for a stomach disability is denied.

Service connection for leg numbness is denied.

Service connection for a heart disability is denied.

Service connection for a psychiatric disability, to include depression and anxiety, to include as secondary to service-connected residuals of a fractured sternum, characterized as costochondritis is denied.

An initial compensable rating for residuals of a fractured sternum, characterized as costochondritis is denied.

Entitlement to TDIU is denied.





______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


